Citation Nr: 1019341	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  04-28 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen claims for service connection for a thyroid condition, 
right arm cyst, flat feet, Bartholin's cyst, and breast mass.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 
1997.  She also had subsequent service with the Army National 
Guard from January 1997 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas.  Jurisdiction of this matter has since been 
transferred to the RO located in Nashville, Tennessee.

This matter was previously before the Board in May 2007, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
thyroid condition, right arm cyst, flat feet, Bartholin's 
cyst, and breast mass in a decision dated in May 2001.  The 
Veteran was notified of this decision by letter dated May 21, 
2001.  She did not appeal this decision, thus, it became 
final.

2.  Evidence submitted since the May 2001 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claims for service connection for a 
thyroid condition, right arm cyst, flat feet, Bartholin's 
cyst, and breast mass.

3.  A current right knee disorder is not shown to have been 
manifested as a result of the Veteran's period of active 
service; nor has arthritis of the right knee been shown to 
have been manifested to a compensable degree during the first 
post service year.



4.  A current low back disorder is not shown to have been 
manifested as a result of the Veteran's period of active 
service; nor has arthritis of the low back been shown to have 
been manifested to a compensable degree during the first post 
service year.


CONCLUSIONS OF LAW

1.  The unappealed May 2001 RO decision which denied service 
connection for a thyroid condition, right arm cyst, flat 
feet, Bartholin's cyst, and breast mass is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
20.1103 (2009).

2.  Subsequent to the May 2001 RO decision, new and material 
evidence to reopen the claims has not been received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

3.  The criteria for the establishment of service connection 
for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).

4.  The criteria for the establishment of service connection 
for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2007, March 2008, June 2009, and 
July 2009 the Veteran was notified of the evidence not of 
record that was necessary to substantiate her claims.  She 
was told what information that she needed to provide, and 
what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
The foregoing correspondence also complied with the Dingess 
requirements.

The foregoing correspondence also provided the Veteran with 
notice of what evidence and information was necessary to 
reopen her previously denied claims and to establish 
entitlement to the underlying claim for the benefit sought on 
appeal.  Kent v. Nicholson, 20 Vet App 1 (2006).  The RO 
stated that it was giving the Veteran the opportunity to 
submit additional evidence or request assistance prior to 
making a decision.  The content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b). 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  VA need not conduct an 
examination with respect to the claims of whether new and 
material evidence has been received to reopen previously 
denied claims because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.   Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  
See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)  

As to the issues of service connection for a right knee and 
low back disorder, the  claims are being denied on the basis 
that no competent medical evidence has been submitted which 
links any current disorder to the Veteran's active service.  
In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that she has the disorder in question, and further 
substantiating evidence suggestive of a linkage between her 
active service and the current disorder, if shown.  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the Veteran under the VCAA, does not contain competent 
evidence to suggest that the Veteran has a current right knee 
or low back disorder that is related to her active service.  
Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.  
Thus, the duties to notify and assist have been met, and no 
further action is necessary under the mandates of the VCAA.

Reopening service connection claims

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

Service connection for certain chronic disorders, such as 
endocrinopathies, malignant tumors, and arthritis may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The Veteran is seeking service connection for a thyroid 
condition, right arm cyst, flat feet, Bartholin's cyst, and 
breast mass.  Because the Veteran did not perfect a 
substantive appeal to the May 2001 decision of the RO which 
denied service connection for the respective claims, that 
determination became final based on the evidence then of 
record.  However, if new and material evidence is presented 
or secured with respect to each claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claims.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In decision dated in January 2000, the RO denied the 
Veteran's claims of entitlement to service connection for a 
right arm cyst, flat feet, Bartholin's cyst, and breast mass.  
At that time of the decision, the evidence of record included 
the Veteran's service treatment records and post-service VA 
outpatient treatment records.  The RO readjudicated the 
issues on the merits in May 2001, adding the issue of service 
connection for a thyroid condition, and determined that 
service connection was not warranted either because there 
were not current disorders that were related to service.

The Veteran's service treatment records had shown that from 
March 1984 to September 1985, the Veteran was treated 
intermittently for symptoms associated with a Bartholin's 
abscess.  A report of medical history dated in March 1986 
shows that the Veteran indicated that she had experienced a 
Bartholin's cyst.  The physician elaborated that the cyst had 
been removed in November 1985 with no sequelae.

A service treatment record dated in April 1989 had shown that 
the Veteran reported a three day history of neck pain.  She 
provided no history of neck injury or thyroid disorder.  The 
assessment was questionable thyroid disease and questionable 
neck strain.

A service treatment record dated in June 1991 had shown that 
the Veteran was assessed with a small abscess of the medial 
aspect of the right arm.

A service treatment record dated in January 1993 had shown 
that the Veteran was treated for a small cystic mass on her 
vaginal area.

A service treatment record dated in August 1993 had shown 
that the Veteran was assessed with foot pain and given an 
assessment of left heel pain - plantar fasciitis.

A service treatment record dated in February 1997 had shown 
that the Veteran was given an assessment of a left breast 
cyst.

The Veteran's separation report of medical examination dated 
in July 1996 had shown that clinical evaluation of the upper 
and lower extremities, and endocrine system was normal.  
Pelvic examination was deferred.

The post-service treatment records had shown a finding of a 
breast mass in April 1997, with no evidence of residuals or 
removal or draining.  VA outpatient treatment records dated 
from October 2000 to April 2001 had shown intermittent 
treatment for symptoms associated with a thyroid goiter.


In its May 2001 decision, the RO determined that the evidence 
of record had not shown that the Veteran had the respective 
asserted disorders which had been incurred in or aggravated 
by service.  The Veteran did not perfect a timely appeal of 
this decision, thus, it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

Subsequent to the May 2001 RO decision, the Veteran has 
submitted additional VA and private outpatient treatment 
records dated from February 2001 to February 2005 showing 
continued treatment for a thyroid disorder and an indication 
of flat feet.  There is no further evidence of treatment for 
a right arm cyst, Bartholin's cyst, or breast mass.  The 
Veteran has not submitted any additional evidence to suggest 
that the current thyroid disorder or flat feet are manifested 
as a result of her period of active service, or that she 
currently has chronic residuals of a right arm cyst, 
Bartholin's cyst, or breast mass that had been manifested 
during service.

Although the Veteran continues to maintain that she has the 
respective disorders that are manifested as a result of 
service, there is still no competent or credible medical or 
lay evidence of record of a nexus between service and any of 
her reported manifestations.  While the Board has presumed 
the Veteran's statements to be credible for the purpose of 
determining whether new and material evidence has been 
submitted, when viewed in conjunction with the evidence of 
record at the time of the prior final decision, they are 
either repetitive of previous statements made which were 
previously considered by VA, and therefore not new, or not so 
significant that they must be considered in order to fairly 
decide the merits of the Veteran's respective claims.  There 
is no evidence that the Veteran possesses the requisite 
medical training or expertise necessary to render her 
competent to offer evidence on matters such as medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  See also Paller v. Principi, 3 Vet. App. 535, 
538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).

The evidence submitted subsequent to May 2001 is either 
merely cumulative of previously submitted evidence or not 
bearing on the question of a nexus between a currently 
manifested disorder and service; thus, the evidence submitted 
since the RO's last denial of the claims does not relate to 
an unestablished fact necessary to substantiate her claims.

Accordingly, the Board finds that the evidence received 
subsequent to the May 2001 RO decision is not new and 
material and does not serve to reopen the Veteran's claim of 
entitlement to service connection for a thyroid condition, 
right arm cyst, flat feet, Bartholin's cyst, and breast mass.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a). 

Service connection for a right knee disorder

The Veteran asserts that she has a right knee disorder that 
is currently manifested as a result of her period of active 
service.  A review of her service treatment records reveals 
that in April 1982, she reported a one day history of right 
knee pain.  She described that she had run into a log while 
on ITT Range.  There was no prior history of a right knee 
injury.  The assessment was patella crepitus/contusion.

The Veteran's separation report of medical examination dated 
in July 1996 shows that clinical evaluation of the lower 
extremities was normal.  In the associated report of medical 
history, also dated in July 1996, she indicated that she had 
never had "trick" or locked knee.

Subsequent to service, VA outpatient treatment records dated 
in July 2003, December 2003, and January 2004 show treatment 
for symptoms associated with chronic right knee pain.  It was 
also indicated that the Veteran had rheumatoid arthritis of 
the right knee.

A letter from E. F., M.D., dated in October 2003, shows that 
there was a question of the Veteran having a right knee 
problem related back to the time she was in service.  Dr. F. 
indicated that she had not developed polyarthritis until 
2001, and that her last time in service was in 1997.  Dr. F. 
concluded that it was unlikely that her right knee problem, 
during the time she was in service, would have anything to do 
with her current arthritis.  Dr. F. did not believe that this 
had been an early manifestation of her arthritis since there 
had been a gap of four years.

Having carefully considered the evidence of record, the Board 
finds that while there was one incident in service of right 
knee pain, there was no evidence of a chronic disability.  
The Veteran's separation physical examination report is 
highly probative as to her condition at the time of her 
release from active duty, as it was generated with the 
specific purpose of ascertaining her then-physical condition, 
as opposed to her current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The July 1996 separation examination report is 
entirely negative for any symptoms associated with a right 
knee disorder and weighs heavily against the claim.

The first medical evidence of record of a right knee disorder 
was not until 2003, more than six years following discharge 
from service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Mason v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the October 2003 opinions of Dr. F. 
that stated that it was unlikely that the Veteran's right 
knee problem, during the time she was in service, would have 
anything to do with her current arthritis.  The Veteran has 
not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The competent medical evidence of record all suggests that 
the Veteran's current right knee symptoms were not caused by 
or a result of her period of service.  As the medical 
evidence of record has not established a nexus between the 
Veteran's service and the presently diagnosed right knee 
disorder, service connection must be denied.  See Hickson, 12 
Vet. App. at 253.



There is no indication that the Veteran had a diagnosis of 
arthritis of the right knee which had become manifested to a 
compensable degree during the first year following his 
separation from service.  Accordingly, entitlement to service 
connection for arthritis on a presumptive basis is also not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board has considered the Veteran's statements in support 
of her claim that she has a right knee disorder as a result 
of his service.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of a right knee disorder, her opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of a chronic right knee disorder in service) and 
post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with the right 
knee until 2003, and no competent medical evidence linking 
the reported right knee disorder to the Veteran's service) 
outweigh the Veteran's contentions.  Indeed, the medical 
evidence provided by the Veteran, such as the October 2003 
letter from E. F., M.D., contravenes the Veteran's 
assertions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Board is sympathetic to the Veteran's claim, and she is 
certainly competent to describe that which he experienced in 
service, any contentions by the Veteran that she has a right 
knee disorder that is related to active service are not 
competent.  There is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

As such, the preponderance of the evidence is against the 
Veteran's claim.  Although she is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee disorder.

Service connection for a low back disorder

The Veteran asserts that she has a low back disorder that is 
currently manifested as a result of her period of active 
service.  A review of her service treatment records reveals 
that in April 1985, she was treated for reported back pain.  
The assessment was mechanical low back pain.

The Veteran's separation report of medical examination dated 
in July 1996 shows that clinical evaluation of the spine and 
musculoskeletal system was normal.  In the associated report 
of medical history, also dated in July 1996, she indicated 
that she had never had recurrent back pain.

Subsequent to service, in September 2001 and October 2001, 
the Veteran reported back pain following a motor vehicle 
accident.  There is no other competent medical evidence of 
record to suggest that the Veteran has a current low back 
disability.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a low back 
disorder has not been established.  In this regard, the 
competent medical evidence of record does not show that the 
Veteran has a current diagnosis of a low back disability.  In 
April 1985, she reported back pain, which apparently resolved 
by the date of her separation from service, and in September 
2001 and October 2001, she reported back pain following a 
motor vehicle accident.  She has never been diagnosed with a 
low back disability.  While there is evidence that the 
Veteran suffers from rheumatoid arthritis, none of the 
evidence suggests that such rheumatoid arthritis affects the 
lumbar spine.  To the extent the medical evidence of record 
contains complaints and/or treatment of low back pain, the 
Board notes that pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  As such, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent evidence of record of a 
current low back disability, the Board must conclude that the 
preponderance of the evidence is against the Veteran's claim.

The Board has considered the Veteran's statements in support 
of her claim that she has a low back disability as a result 
of his service.  While she is certainly competent to describe 
the extent of his current symptomatology, there is no 
evidence that she possesses the requisite medical training or 
expertise necessary to render her competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

In light of the absence of any competent medical evidence of 
record to suggest that the Veteran has a low back disability, 
for the Board to conclude that she has such a disability 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2009); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service 
connection for a low back disorder is denied.  Although she 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a low back disorder.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issues of service connection for a 
thyroid condition, right arm cyst, flat feet, Bartholin's 
cyst, and breast mass, are denied.

Service connection for a right knee disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


